JUSTICE MUNDY, Dissenting.
I dissent from the Opinion and Order adopting the Remedial Plan created by the Majority imposing new congressional districts for the 2018 election. In addition to the reasons set forth in my January 22, 2018 Dissenting Statement, and my February 7, 2018 Dissenting Opinion, which I incorporate herein, I have concerns regarding the constitutionality of the judicially created congressional districts adopted today. Despite the Majority's characterization that this Court "was compelled to decide whether to perpetuate an unconstitutional districting plan ... or to rectify the violation of our Commonwealth's Constitution immediately," Majority Opinion and Order at 1084, three members of this Court cautioned restraint in favor of ensuring the preservation of the legislative process, as set forth in the United States Constitution. U.S. CONST. art I, § 4, cl. 1. I cannot agree that the Legislature was afforded the time necessary to accomplish the immense task of redistricting in accordance with the criteria imposed by this Court. Based on the foregoing, I respectfully dissent.